Citation Nr: 0702757	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-22 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
including as secondary to inservice herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing at the RO before a local 
hearing officer in September 2003.  

This matter was previously before the Board in May 2004, at 
which time it was remanded for further development.  

Because the Board is granting service connection on the basis 
that the veteran actually stepped foot in Vietnam, the claim 
is not governed by the stay imposed on cases potentially 
affected by the decision of the Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
Cf. Chairman's Memorandum 01-06-24 (Sept. 21, 2006).


FINDINGS OF FACT

1.  The veteran stepped foot in Vietnam during service.  

2.  He currently has diabetes mellitus.


CONCLUSION OF LAW

DM was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran has disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who had active service in the Republic of Vietnam 
during the period from January 9, 1962 to May 7,1995, is 
presumed to have been exposed to an herbicide agent.  
38 U.S.C.A. § 1116(f).  

If such a veteran develops diabetes mellitus to a degree of 
10 percent or more at any time after service, that disease 
will be presumed service connected.  38 U.S.C.A. § 1116(a); 
38 C.F.R. § 3.309(e).  

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2006)

The veteran's Form DD 214 reveals that he is in receipt of 
the Vietnam Service Medal, the Vietnam Campaign Medal, the 
SECNAV Meritorious Unit Comm. Award, and the National Defense 
Medal.  

The veteran's service personnel records demonstrate that he 
was stationed aboard the USS Biddle from March 1969 to 
January 1971.  

A copy of the ships logs of the USS Biddle forwarded by the 
veteran reveals that the ship was in Danang, Vietnam, on June 
30, 1969, and that on August 1, 1969, the ship delivered 
Vietnamese fisherman to Danang.  

The veteran underwent VA hospitalization in January 1977.  He 
was admitted to the intensive care unit.  The primary 
diagnosis was DM.

At his September 2003 hearing, the veteran testified that 
while aboard the USS Biddle, the ship rescued some fishermen 
and took them to Danang Harbor.  He added that he and another 
shipmate accompanied the fishermen ashore.  He testified that 
this was the only time that he actually touched ground in 
Vietnam.  

In November 2004, the veteran submitted a copy of an article 
which noted that during a period of high winds and rough 
seas, Biddle's helicopter had spotted several North 
Vietnamese fishermen blown out to sea by the storm.  The 
Biddle was instructed to bring the rescued fishermen to 
Danang and the fishermen were turned over to American Forces.  

In response to the Board's remand, the National Archives and 
Records Administration sent a copy of the Deck Log Book for 
the USS Biddle covering the time period from June 29-30, 
1969.  

In December 2005 the veteran submitted a statement, which was 
consistent with his hearing testimony.  

While the medical records are not extensive, the 1977 
hospital record establishes the existence of a chronic 
disease following service, and serves to satisfy the 
requirement of a current disability.  

The veteran's undisputed testimony is to the effect that he 
set foot in Vietnam during the presumptive period.  This 
testimony is consistent with official service records.  The 
evidence is thus in favor of a finding that he set foot in 
Vietnam.  As the veteran set foot in Vietnam he is presumed 
to have been exposed to herbicides in service.  Moreover, as 
he subsequently developed DM, which is a presumptive disease, 
resulting from herbicide exposure, service connection for DM 
is warranted.  


ORDER

Service connection for DM is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


